OPINION OF THE COURT
JANIS MARY HALKER, County Judge.
THIS CAUSE came to be heard before the Court upon Defendant’s Motion to Dismiss. Both parties were represented counsel. The Court finds as follows:
*80Plaintiff, the Housing Authority of the City of Orlando, Florida must comply with the federal regulations found at 24 C.F.R. 966.50 et seq., prior to the institution of an eviction action. These regulations govern the grievance procedure for public housing tenants.
Plaintiff violated 24 C.F.R. 966.54 in that Exhibit “C” to its complaint, the summary of the informal hearing did not specify the procedures by which a hearing under 24 C.F.R. 966.55 may be obtained if the complainant is not satisfied.
Oral notification of the procedures by which a tenant may ask for a formal hearing is not sufficient to comply with the regulatory prerequisite of written notice. 24 C.F.R. 966.54. The notice is deficient and Plaintiff cannot amend the Complaint or cure by giving a new notice now which states that Defendant was specifically told of her rights to a formal hearing. The Housing Authority must start the eviction process over again.
It is therefore,
ORDERED AND ADJUDGED that the Motion to Dismiss is granted with prejudice for the reasons stated above. The Court retains jurisdiction over Defendant’s claim for attorneys fees.
DONE AND ORDERED in Chambers in Orlando, Florida this 11th day of September, 1986.